 1

 2

 3

 4

 5

 6
                           UNITED STATES DISTRICT COURT
 7
                                    EASTERN DISTRICT OF CALIFORNIA
 8
      LAURA KUHNE-IRIGOYEN,                                 Case No. 1:18-cv-01011-DAD-SKO
 9
                           Plaintiff,
10              v.                                          ORDER DIRECTING SERVICE BY THE
                                                            UNITED STATES MARSHALS SERVICE
11    GILBERTO GONZALEZ, et al.,                            WITHOUT PREPAYMENT OF COSTS

12                         Defendants.                  /

13

14         The Court previously found service of the Complaint appropriate, subject to the dismissal of

15 Plaintiff’s fraud claims. (Docs. 7, 8, 9.) Accordingly, pursuant to Federal Rule of Civil Procedure

16 4(c), it is HEREBY ORDERED that:

17         1.        For each defendant to be served, the Clerk of the Court is directed to forward the

18                   following documents to the United States Marshals Service:

19                   a)        One completed and issued summons;

20                   b)        One completed USM−285 form;

21                   c)        One copy of the complaint filed on July 26, 2018, plus an extra copy for the

22                             Marshals Service;

23                   d)        One copy of this order, plus an extra copy for the Marshals Service; and

24               2. Within ten days from the date of this order, the Marshals Service is directed to notify

25                   the following defendants of the commencement of this action and to request a waiver

26                   of service in accordance with the provisions of Fed. R. Civ. P. 4(d) and 28 U.S.C. §

27                   566(c):

28
 1              Gilberto Gonzalez
 2              Bertha Gonzalez aka Gilberta Gonzalez
 3              Evy Gonzalez
 4              Marvin Gonzalez
 5              Gilbert Gonzalez, Jr. aka Gilbert R. Gonzalez
 6              Nora Gonzalez
 7        3.    The Marshals Service shall file returned waivers of service as well as any requests
 8              for waivers of service that are returned as undelivered as soon as they are received.
 9        4.    If a waiver of service is not returned by a defendant within thirty (30) days of the
10              date of mailing the request for waiver, the Marshals Service shall:
11              a)       Personally serve process and a copy of this order upon a defendant pursuant
12                       to Rule 4 of the Federal Rules of Civil Procedure and 28 U.S.C. § 566(c).
13              b)       Within ten days after personal service is effected, the Marshals Service shall
14                       file the return of service for a defendant, along with evidence of any attempts
15                       to secure a waiver of service of process and of the costs subsequently incurred
16                       in effecting service on said defendant. Said costs shall be enumerated on the
17                       USM−285 form and shall include the costs incurred by the Marshals Service
18                       for photocopying additional copies of the summons and complaint and for
19                       preparing new USM−285 forms, if required. Costs of service will be taxed
20                       against the personally served defendant in accordance with the provisions of
21                       Fed. R. Civ. P. 4(d)(2).
22        5.    If defendants waive service, they are required to return the signed waiver to the
23              Marshals Service. The filing of an answer or a responsive motion does not
24              relieve defendant of this requirement, and the failure to return the signed
25              waiver may subject defendants to an order to pay the costs of service pursuant
26              to Fed. R. Civ. P. 4(d)(2).
27
     IT IS SO ORDERED.
28

                                                    2
 1 Dated:   October 10, 2018         /s/   Sheila K. Oberto     .
                               UNITED STATES MAGISTRATE JUDGE
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                               3
